UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 94-20079
                           Summary Calendar


CHRISTOPHER J. MURPHY,
                                                    Plaintiff-Appellant,


                                  versus


J.A. COLLINS, Director, Texas
Department of Criminal Justice,
Institutional Division, ET AL.,
                                                   Defendants-Appellees.




          Appeal from the United States District Court
               for the Southern District of Texas

                            (July 6, 1994)


Before POLITZ, Chief Judge, JOLLY and DUHÉ, Circuit Judges.



POLITZ, Chief Judge:

     Christopher   J.   Murphy,    proceeding    pro   se    and   in   forma

pauperis, appeals the dismissal of his 42 U.S.C. § 1983 complaint

as frivolous under 28 U.S.C. § 1915(d).         We affirm.

                              Background

     An inmate of the Texas Department of Criminal Justice, Murphy

filed a section 1983 complaint against various prison officials,

alleging violations of his constitutional rights in incidents
occurring on April 8, 1993 and during disciplinary proceedings

which followed.       Murphy claims that on the morning of April 8,

Officer Beers intentionally poured hot coffee on his hand, causing

him to drop his coffee cup and to splatter coffee on Beers.             When

Murphy   asked   to   speak   to   Beers'   supervisor,   Beers    allegedly

replied, "If you bitch on me, I'll lie on you first."                 Murphy

contends that Beers then fabricated a story to Sergeant Llewellyn,

who ordered Officers Beers and Wheeler to strip search Murphy,

handcuff him in the showers, and search his cell.                 During the

search, which Murphy claims was pretextual, the officers seized

Murphy's dictionary and his cup and bowl.           Officer Wheeler also

claimed to have found in the cell a sharpened cotter key capable of

causing bodily injury.

     Two disciplinary proceedings followed.        The first, brought by

Officer Beers, charged Murphy with assault. Murphy received notice

of the charge and presented two inmate witnesses at his hearing.

A third inmate witness, A. Campbell, was not allowed to testify.

Unit Disciplinary Officer Horton found Murphy guilty and sentenced

him to six additional months in the lowest custody classification.

     The second disciplinary proceeding was brought by Officer

Wheeler and charged Murphy with possession of a dangerous weapon.

At the conclusion of the hearing, held on the same day as the

assault hearing, Murphy was found guilty, divested of 110 days of

good time, and placed on commissary and cell restriction for 15

days.    Murphy sought administrative review of the two disciplinary

actions through the TDCJ grievance procedures.            His appeals were


                                      2
denied by Deputy Director Collins.

       In his section 1983 action Murphy challenges the exclusion of

witness Campbell from the assault hearing and the sufficiency of

the evidence in the weapons hearing; he also charges that the

prison officials disregarded the prison policy requiring a review

of   all        prisoner       property    confiscations.1         The    district    court

dismissed Murphy's complaint as frivolous under 29 U.S.C. § 1915(d)

and imposed a $50 sanction for a frivolous complaint.                             The court

also       ordered       the    clerk     to    refuse    to   accept    for   filing   any

section 1983          civil       rights       suit   submitted   by     Murphy   unless a

district or magistrate judge authorized it first.                           Murphy timely

appealed.

                                               Analysis

       Murphy contends that his civil rights complaint was improperly

dismissed as frivolous because his claims had "some chance of

success."         While it is true that complaints which present even a

slight          chance     of     success       should     not    be    dismissed     under

section 1915(d),2 the statute accords trial judges the authority to

dimiss complaints which "lack an arguable basis in law or fact."3

Reviewing the district court's section 1915(d) dismissal for abuse




            1
        Murphy's claim that Officer Beers purposely spilled the
coffee to inflict pain was not raised in his brief on appeal and is
therefore deemed abandoned. Beasley v. McCotter, 798 F.2d 116 (5th
Cir. 1986), cert. denied, 479 U.S. 1039 (1987).
       2
        Booker v. Koonce, 2 F.3d 114 (5th Cir. 1993).
       3
        Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

                                                  3
of discretion,4 we conclude that Murphy's complaint was properly

dismissed.

     Murphy's first point of error concerns the exclusion of inmate

witness Campbell from the assault proceeding.                  Had Murphy been

penalized by solitary confinement or loss of good time credit as a

result of this charge,5 due process would require an explanation

for the exclusion.6         Because Murphy was sentenced to additional

time in his present custody level, however, he was only entitled to

the process due under the teachings of Hewitt v. Helms.7                According

to this standard, Murphy deserved "some notice of the charge

against him and an opportunity to present his views to . . . prison

official[s]."8       This    Murphy    received;    he   has     no   ground   for

complaint.

     Murphy   next    complains       that   the   search   of    his   cell   was

pretextual, retaliatory, and intended to harass.                 He alleges that

the weapons charge was fabricated to punish him for complaining to

Beers' supervisor and that his dictionary was taken to thwart his

redress in the courts. Murphy raised neither the retaliation claim

     4
      Moore v. Mabus, 976 F.2d 268 (5th Cir. 1992).
     5
      Such punishment triggers the higher standard of due process
enunciated in Wolff v. McDonnell, 418 U.S. 539 (1974).
         6
        See Ponte v. Real, 471 U.S. 491 (1985) (refining the
heightened standard of Wolff by requiring prison officials to
account for their decision to exclude requested witnesses either on
the administrative record or by later presenting testimony in
court).
     7
      459 U.S. 460 (1983). The district court therefore erred in
applying the Wolff standard to Murphy's claim.
     8
      Id. at 476.

                                        4
nor the redress claim in his complaint to the district court and is

therefore foreclosed from raising them for the first time on

appeal.9       To the extent that he alleged pretext and fabrication in

the court below, he did so in the context of an insufficiency

argument.        Nowhere did he seek relief on that basis,10 and that

which he did seek -- reversal on grounds of insufficiency -- was

not raised again on appeal.11             Murphy's complaints, therefore, were

dismissed properly.

      Murphy next claims that his property was confiscated without

regard to the prison policy requiring notice and an opportunity to

be   heard.12        A     state's    failure    to    follow    its   own   procedural

regulations         does    not     constitute   a     violation    of   due   process,

however, if "constitutional minima [have] nevertheless . . . been

met."13        In   Hudson     v.    Palmer,14   the    Supreme     Court    held   that

deprivations         of    property     caused    by    the     misconduct     of   state

officials do not infringe constitutional due process provided

adequate state post-deprivation remedies exist.15                      In Texas, as in

      9
Walker v. Navarro County Jail, 4 F.3d 410 (5th Cir. 1993);
Varnado v. Lynaugh, 920 F.2d 320 (5th Cir. 1991).
     10
     See supra note 9 and accompanying text (claims raised for the
first time on appeal are procedurally barred).
          11
       See supra note 1 (claims not renewed on appeal are deemed
abandoned).
      12
           Murphy's dictionary was later destroyed as contraband.
     13
      Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir. 1989) (quoting
Brown v. Texas A&M University, 804 F.2d 327, 335 (5th Cir. 1986).
      14
           468 U.S. 517 (1984).
     15
          Id.; see also Collins v. King, 743 F.2d 248 (5th Cir. 1984).

                                            5
many        other   states,   the   tort       of   conversion   fulfills   this

requirement. Accordingly, Murphy's claim based on the confiscation

of his property is not actionable under section 1983.16

        Murphy's final challenge is to the sanctions imposed by the

district court.        We are not persuaded.         Murphy has filed 15 civil

rights complaints to date, most of which have been dismissed for

failure to prosecute or as frivolous.                   Murphy is abusing the

judicial process by such filings and is delaying the consideration

of meritorious claims.          The monetary sanction is AFFIRMED.           The

sanction against the filing of future civil rights suits without

the prior consent of a district or magistrate judge of the Southern

District of Texas is also AFFIRMED.




       16
        See, e.g., Marshall v. Norwood, 741 F.2d 761 (5th Cir. 1984).

                                           6